EXHIBIT 10.7
XATA CORPORATION
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“AGREEMENT”) is entered into as of
December 4, 2009 by and among (i) XATA Corporation, a Minnesota corporation (the
“Company”); and (ii) TCV VII, L.P., a Cayman Islands exempted limited
partnership and TCV VII(A), L.P., a Cayman Islands exempted limited partnership,
TCV Member Fund, L.P., a Cayman Islands exempted limited partnership (each, a
“TCV Entity,” and together, the “TCV Entities”; collectively with each of such
TCV Entity’s Affiliated Persons, as defined below, the “Indemnitees”).
RECITALS
     A. Although nothing contained in this Agreement shall be construed or
purported to acknowledge that the TCV Entities are controlling persons of the
Company, the TCV Entities may be subject to liability by reason of their status
(or alleged status) as controlling persons of the Company.
     B. The Company and the TCV Entities recognize the continued difficulty in
obtaining liability insurance for its controlling persons, fiduciaries and other
agents and affiliates, the significant increases in the cost of such insurance
and the general reductions in the coverage of such insurance.
     C. The Company and the TCV Entities further recognize the substantial
increase in corporate litigation in general, subjecting controlling persons,
fiduciaries and other agents and affiliates to expensive litigation risks at the
same time as the availability and coverage of liability insurance has been
severely limited.
     D. The current protection available to controlling persons, fiduciaries and
other agents and affiliates of the Company may not be adequate under the present
circumstances, and controlling persons, fiduciaries and other agents and
affiliates of the Company (or persons who may be alleged or deemed to be the
same), including the Indemnitees, may not be willing to continue to serve or be
associated with the Company in such capacities without additional protection.
     E. The Company (i) desires to attract and retain the involvement of highly
qualified venture capital investors, such as the TCV Entities, to invest and be
associated with the Company, and (ii) accordingly, wishes to provide for the
indemnification and advancement of expenses to the TCV Entities and the
Indemnitees to the maximum extent permitted by law.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the Company and each TCV Entity hereby agrees as follows:
     1. Indemnification.
          (a) Indemnification of Expenses. The Company shall indemnify and hold
harmless each TCV Entity and all of such TCV Entity’s Affiliated Persons (as
defined below) to the fullest extent permitted by law if any such Indemnitee was
or is or becomes a party to or witness or other participant in, or is threatened
to be made a party to or witness or other participant in, any threatened,
pending or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that such Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part out of) any event or occurrence related to the fact that
Indemnitee is or was (or is alleged to be or to have been) a controlling person,
fiduciary or other agent or affiliate of the Company, or any subsidiary of the
Company, or is or was (or is alleged to be or to have been) serving at the
request of the Company as a controlling person, fiduciary or other agent or
affiliate of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of such
Indemnitee while serving (or allegedly serving) in such capacity, including,
without limitation, under the Securities Act of 1933, as amended (the
“Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any other federal or state statutory law or regulation, at
common law or otherwise, which relate directly or indirectly (i) to the
registration, purchase, sale or ownership of any securities of the Company,
(ii) to any fiduciary obligation owed with respect to the Company and its
stockholders or (iii) to any Securities Claim (as defined herein) (hereinafter
an “Indemnification Event”), in any such case against any and all losses,
claims, damages, expenses and liabilities, joint or several (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate
in, any such action, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation) related to any such Claim, judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld) of
any such Claim and any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (any and all of the foregoing being referred to hereafter as
“Expenses”), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses. Such payment of
Expenses shall be made by the Company as soon as practicable but in any event no
later than ten (10) days after written demand by the Indemnitee therefor is
presented to the Company.
          (b) Reviewing Party. Notwithstanding the foregoing,(i) the obligations
of the Company under Section 1(a) shall be subject to the condition that the
Reviewing Party (as defined in Section 10(f) hereof) shall not have determined
(in a written opinion, in any case in which the Independent Legal Counsel
referred to in Section 1(c) hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) the obligation of the
Company to make an advance payment of Expenses to Indemnitee pursuant to Section
2(a) (an “Expense Advance”) shall be subject to the condition that, if, when and
to the extent that the Reviewing Party determines that Indemnitee would not be
permitted to be so

2



--------------------------------------------------------------------------------



 



indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).
Indemnitees’ obligation to reimburse the Company for any Expense Advance shall
be unsecured and no interest shall be charged thereon. If there has not been a
Change in Control (as defined in Section 10(d) hereof), the Reviewing Party
shall be selected by the Board of Directors with the approval of the Indemnitee
(which approval shall not be unreasonably withheld), and if there has been such
a Change in Control (other than a Change in Control (i) which has been approved
by a majority of the Company’s Board of Directors prior to such Change in
Control and (ii) following which a majority of the Board of Directors of the
Company is comprised of directors who were directors of the Company immediately
prior to the Change in Control), the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 10(e) hereof subject to the approval of the
Indemnitee (which approval shall not be unreasonably withheld). If there has
been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.
          (c) Contribution. If the indemnification provided for in Section 1(a)
above for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnitee in respect of any losses, claims, damages, expenses
or liabilities referred to therein, then the Company, in lieu of indemnifying
such Indemnitee thereunder, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, claims, damages, expenses or
liabilities in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Indemnitees or, in connection with the
registration of the Company’s securities, the relative fault of the Company and
any Indemnitee, which shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     The Company and each Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 1(c) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. In connection with the registration of the Company’s
securities, in no event shall an Indemnitee be required to contribute any amount
under this Section 1(c) in excess of the aggregate dollar amount by which the
net proceeds actually received by such Indemnitee from the sale of the
securities sold under such registration

3



--------------------------------------------------------------------------------



 



statement by such Indemnitee exceeds the amount of any other losses, expenses,
settlements, damages, claims and liabilities that such Indemnitee has been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission or violation. No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.
          (d) Survival Regardless of Investigation. The indemnification and
contribution provided for in this Section 1 will remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnitees or any
officer, director, employee, agent or controlling person of the Indemnitees.
          (e) Change in Control. The Company agrees that if there is a Change in
Control (as defined below) of the Company (other than a Change in Control which
has been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control) then, with respect to all
matters thereafter arising concerning the rights of any Indemnitee to payments
of Expenses under this Agreement or any other agreement or under the Company’s
Restated Articles of Incorporation or Bylaws as now or hereafter in effect,
Independent Legal Counsel (as defined in Section 10(e) hereof) shall be selected
by the Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitees as to whether and to what extent
Indemnitees would be permitted to be indemnified under applicable law. The
Company agrees to abide by such opinion and to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
          (f) Mandatory Payment of Expenses. Notwithstanding any other provision
of this Agreement other than Section 8 hereof, to the extent that an Indemnitee
has been successful on the merits or otherwise, including, without limitation,
the dismissal of an action without prejudice, in the defense of any action,
suit, proceeding, inquiry or investigation referred to in Section (1)(a) hereof
or in the defense of any claim, issue or matter therein, such Indemnitee shall
be indemnified against all Expenses incurred by such Indemnitee in connection
therewith.
     2. Expenses; Indemnification Procedure.
          (a) Advancement of Expenses. The Company shall advance all Expenses
incurred by any Indemnitee. The advances to be made hereunder shall be paid by
the Company to the Indemnitee as soon as practicable but in any event no later
than ten (10) days after written demand by such Indemnitee therefor to the
Company.
          (b) Notice/Cooperation by Indemnitees. Each Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement. In addition, each Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.

4



--------------------------------------------------------------------------------



 



          (c) No Presumptions; Burden of Proof. For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that any Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether an Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law, shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief. In connection with any determination by
the Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that the Indemnitee is not so entitled.
          (d) Notice to Insurers. If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 2(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of each Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.
          (e) Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim, with counsel approved by the applicable
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to such Indemnitee of written notice of its election to do so. After delivery of
such notice, approval of such counsel by the Indemnitee and the retention of
such counsel by the Company, the Company will not be liable to such Indemnitee
under this Agreement for any fees of counsel subsequently incurred by such
Indemnitee with respect to the same Claim; provided that, (i) the Indemnitee
shall have the right to employ such Indemnitee’s counsel in any such Claim at
the Indemnitee’s expense and (ii) if (A) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (B) such Indemnitee
shall have reasonably concluded that there is a conflict of interest between the
Company and such Indemnitee in the conduct of any such defense, or (C) the
Company shall not continue to retain such counsel to defend such Claim, then the
fees and expenses of the Indemnitee’s counsel shall be at the expense of the
Company. The Company shall have the right to conduct such defense as it sees fit
in its sole discretion, including the right to settle any claim, action or
proceeding against any Indemnitee without the consent of such Indemnitee,
provided such settlement includes a full release of the Indemnitee by the
claimant from all liabilities or potential liabilities under such claim.
     3. Additional Indemnification Rights; Nonexclusivity.
          (a) Scope. The Company hereby agrees to indemnify each Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
may not be

5



--------------------------------------------------------------------------------



 



specifically authorized by the other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute. In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Minnesota corporation to indemnify a
controlling person, agent or fiduciary, it is the intent of the parties hereto
that each Indemnitee shall enjoy by this Agreement the greater benefits afforded
by such change. In the event of any change in any applicable law, statute or
rule which narrows the right of a Minnesota corporation to indemnify a
controlling person, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 8(a) hereof.
          (b) Nonexclusivity. The indemnification provided by this Agreement
shall be in addition to any rights to which any Indemnitee may be entitled under
the Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the general corporation law of the
State of Minnesota, Section 9.5 of the Purchase Agreement (as defined below) or
otherwise. The indemnification provided under this Agreement shall continue as
to each Indemnitee for any action such Indemnitee took or did not take while
serving in an indemnified capacity even though the Indemnitee may have ceased to
serve in such capacity.
     4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against any
Indemnitee to the extent such Indemnitee has otherwise actually received payment
(under any insurance policy, Articles of Incorporation, Bylaw or otherwise) of
the amounts otherwise indemnifiable hereunder.
     5. Partial Indemnification. If any Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for any portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which such Indemnitee is entitled.
     6. Mutual Acknowledgment. The Company and each Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its controlling persons, fiduciaries or other agents
or affiliates under this Agreement or otherwise. Each Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s rights under public policy to indemnify the Indemnitees.
     7. Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, control persons,
fiduciaries or other agents and affiliates, each Indemnitee shall be covered by
such policies in such a manner as to provide to the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors, officers, employees, controlling persons, fiduciaries or other agents
or affiliates.

6



--------------------------------------------------------------------------------



 



     8. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of the this Agreement:
          (a) Excluded Action or Omissions. To indemnify any Indemnitee for any
intentional malfeasance by the Indemnitee or any act undertaken by the
Indemnitee where the Indemnitee did not act in good faith believing the
Indemnitee was acting in the best interests of the Company, or for any other
acts, omissions or transactions from which the Indemnitee may not be relieved of
liability under applicable law;
          (b) Claims Initiated by Indemnitee. To indemnify or advance expenses
to any Indemnitee with respect to Claims initiated or brought voluntarily by
such Indemnitee and not by way of defense, except (i) with respect to actions or
proceedings to establish or enforce a right to indemnify under this Agreement or
any other agreement or insurance policy or under the Company’s Articles of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnification Events, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under Section 302A.521 of the Minnesota Business Corporations Act,
regardless of whether such Indemnitee ultimately is determined to be entitled to
such indemnification, advance expense payment or insurance recovery, as the case
may be;
          (c) Lack of Good Faith. To indemnify any Indemnitee for any expenses
incurred by such Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous;
          (d) Claims under Purchase Agreement. To indemnify any Indemnitee for
breaches of representations, warranties or obligations of the Indemnitees made
under Section 2 and Section 5 of that certain Note Purchase Agreement dated
December [___], 2009 (the “Purchase Agreement”) or for breaches of any
obligations of the Indemnitees under Sections 9.2, 9.3, 9.4, 9.5 and 9.6 of the
Purchase Agreement;
          (e) Willful Misconduct. To indemnify any Indemnitee for any losses
that are finally judicially determined to have resulted primarily from the
willful misconduct of the Indemnitee in which the Indemnitee did not in good
faith believe he or she was acting in the best interests of the Company; or
          (f) Claims Under Section 16(b). To indemnify any Indemnitee for
expenses and the payment of profits arising from the purchase and sale by such
Indemnitee of securities in violation of Section 16(b) of the Exchange Act or
any similar successor statute.
     9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against any
Indemnitee, such Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a

7



--------------------------------------------------------------------------------



 



legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
     10. Construction of Certain Phrases.
          (a) For the purposes of this Agreement, an “Affiliated Person” of an
Indemnitee shall include any director, officer, employee, controlling person
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended), agent or
fiduciary of the Indemnitee, any stockholder of the Company for whom Indemnitee
serves as a director, officer, employee, controlling person, agent or fiduciary,
and any partnership, corporation, limited liability company, association, joint
stock company, trust or joint venture controlling, controlled by or under common
control with such a stockholder. For these purposes, “control” means the
possession, directly or indirectly, of the power to direct management and
policies of a person or entity, whether through the ownership of voting
securities, contract or otherwise.
          (b) For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its agents, fiduciaries and other Affiliated Persons, so
that if Indemnitee is or was an agent, control person, fiduciary or an
Affiliated Person of such constituent corporation, or is or was serving at the
request of such constituent corporation as a control person, agent or fiduciary
or another corporation, partnership, joint venture, employee benefit plan, trust
or other enterprise, such Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as such Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
          (c) For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on any Indemnitee with respect to an employee benefit
plan; and references to “serving at the request of the Company” shall include
any service as an agent or fiduciary of the Company which imposes duties on, or
involves services by, such agent, fiduciary or other Affiliated Person with
respect to an employee benefit plan, its participants or its beneficiaries; and
if any Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, such Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.
          (d) For purposes of this Agreement a “Change in Control” shall be
deemed to have occurred if (i) any “person” (as such term in used in Sections
13(d) and 14(d) of the Exchange Act, other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(A) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases his beneficial
ownership of such securities by 5% or more over the

8



--------------------------------------------------------------------------------



 



percentage so owned by such person, or (B) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than 50% of the total voting power represented by
the Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 60% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.
          (e) For purposes of this Agreement, “Independent Legal Counsel” shall
mean an attorney or firm of attorneys, selected in accordance with the
provisions of Section 1(b) hereof, who shall not have otherwise performed
services for the Company or any Indemnitee within the last three years (other
than with respect to matters concerning the right of any Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements).
          (f) For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Claim for which an Indemnitee is
seeking indemnification, or Independent Legal Counsel.
          (g) For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.
          (h) For purpose of this Agreement, “Securities Claim” means any Claim
related to Indemnitees’ actions or omissions (or alleged actions or omissions)
in connection with the acquisition of the Notes (as defined in the Purchase
Agreement), or the acquisition or warrants to purchase Common Stock and the
acquisition of shares of Series G Preferred Stock upon the conversion of the
Notes, or in connection with any other securities issuance by the Company.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     12. Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation

9



--------------------------------------------------------------------------------



 



or otherwise to all or substantially all of the business and/or assets of the
Company (and the Company may assign its rights and obligations in connection
with any such transaction without the consent of any Indemnitee), spouses,
heirs, and personal and legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to each Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in effect with respect to Claims relating to
Indemnification Events regardless of whether any Indemnitee continues to serve
as an agent, controlling person, or fiduciary of the Company or of any other
enterprise at the Company’s request.
     13. Attorneys’ Fees. In the event that any action is instituted by an
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, any Indemnitee shall be entitled to be paid all Expenses incurred by
such Indemnitee with respect to such action, regardless of whether such
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, unless, as a part of such
action, a court of competent jurisdiction over such action determines that each
of the material assertions made by such Indemnitee as a basis for such action
was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement, the Indemnitee shall be entitled
to be paid all Expenses incurred by such Indemnitee in defense of such action
(including Expenses incurred with respect to Indemnitee counterclaims and
cross-claims made in such action), and shall be entitled to the advancement of
Expenses with respect to such action, unless, as a part of such action, a court
having jurisdiction over such action determines that each of such Indemnitee’s
material defenses to such action was made in bad faith or was frivolous.
     14. Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon the earlier of receipt
or (a) five (5) days after deposit with the U.S. Postal Service or other
applicable postal service, if delivered by first class mail, postage prepaid,
(b) upon delivery, if delivered by hand, (c) one business day after the business
day of deposit with Federal Express or similar overnight courier, freight
prepaid, or (d) one business day after the day of delivery by facsimile
transmission, if deliverable by facsimile transmission, with copy by first class
mail, postage prepaid, and shall be addressed if to an Indemnitee at the
Indemnitee’s address as set forth beneath the Indemnitee’s signature to this
Agreement, and if to the Company at the address of its principal corporate
offices (attention: Chief Executive Officer) or at such other address as such
party may designate by ten days’ advance written notice to the other party
hereto.
     15. Consent to Jurisdiction. The Company and each Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Minnesota
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of Minnesota in and for Hennepin County, which shall be the exclusive and
only proper forum for adjudicating such a claim.

10



--------------------------------------------------------------------------------



 



     16. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitations, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.
     17. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Minnesota, as
applied to contracts between Minnesota residents, entered into and to be
performed entirely within the State of Minnesota, without regard to the conflict
of laws principles thereof.
     18. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of each Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suite to enforce such rights.
     19. Third Party Beneficiaries. Each Indemnitee is an intended third party
beneficiary of this Agreement.
     20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     21. Integration and Entire Agreement. This Agreement and the Purchase
Agreement set forth the entire understanding between the parties hereto with
respect to the subject matter hereof.
[Signature pages follow.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          COMPANY

XATA CORPORATION

a Minnesota corporation
      By:   /s/ Wesley C. Fredenburg         Name:   Wesley C. Fredenburg       
Title:   General Counsel and Secretary     

Address: 965 Prairie Center Drive, Eden Prairie, MN 55344
[Investor Indemnification Agreement]





--------------------------------------------------------------------------------



 



          TCV ENTITIES

TCV VII, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, Ltd.
a Cayman Islands exempted company
      By:   /s/ Frederic D. Fenton         Name:   Frederic D. Fenton       
Title:   Attorney in Fact       

          TCV VII (A), L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, Ltd.
a Cayman Islands exempted company
      By:   /s/ Frederic D. Fenton         Name:   Frederic D. Fenton       
Title:   Attorney in Fact       

          TCV Member Fund, L.P.
a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, Ltd.
a Cayman Islands exempted company
      By:   /s/ Frederic D. Fenton         Name:   Frederic D. Fenton       
Title:   Attorney in Fact       

[Investor Indemnification Agreement]

